Citation Nr: 1528503	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-01 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served in the United States Army Reserve and had a period of active duty from May 1985 to August 1985 and from August 2004 to October 2005.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The RO in Des Moines, Iowa, certified the appeal to the Board.  

The Veteran testified before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is of record.

The Board notes that the Veteran's claim for service connection for a bilateral knee disorder was previously denied by the Agency of Original Jurisdiction (AOJ) in final rating decisions dated in January 2008 and September 2009.  However, relevant service treatment records have since been received.  As a result, the claims are to be adjudicated on a de novo basis rather than on the basis of whether new and material evidence has been received.  See 38 C.F.R. § 3.156(c) (new and material evidence - service department records).  Because the AOJ reopened the claim and considered the matter on a de novo basis, there is no prejudice to the Veteran in the Board's de novo review.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  The Virtual VA electronic folder contains copies of VA treatment records dated to July 2012.  Otherwise, the records are irrelevant or duplicative of those in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the March 2015 hearing, the Veteran indicated that he had twisted his knee in his civilian job and was denied workers' compensation benefits.  See Board Hearing Transcript (Tr.) at 6.  However, the claims file does not contain any records pertaining to a claim for workers' compensation benefits, and such records may be relevant to the claims on appeal.  Therefore, the AOJ should attempt to obtain those records on remand.

In addition, the Veteran testified that he had received treatment from several physicians.  The record was held open for 60 days to allow him to submit those treatment records; however, no records were received.  Therefore, the case must also be remanded for such records.  

In remanding this case, the Board notes that VA is required to make reasonable efforts to obtain all relevant records, including private records and former employers, which the Veteran adequately identifies and authorizes VA to obtain. 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  A claimant is required to cooperate fully with VA's efforts and provide adequate information to authorize the release of existing records in an acceptable form. 38 C.F.R. § 3.159(c)(1).  The Board reminds the Veteran that the "duty to assist is not always a one-way street."  A veteran is expected to cooperate in the efforts to adjudicate the claim, and his failure to do so would subject him to the risk of an adverse adjudication based on an incomplete and underdeveloped record. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his knees, to specifically include Dr. V. and Dr. R, who were identified at the March 2014 hearing.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding, relevant VA medical records.

2.  The AOJ should attempt to obtain any records pertaining to the Veteran's claim for workers' compensation benefits.  

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran an additional VA examination and/or obtaining an additional medical opinion.

4.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




